UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN DOE,

                               Plaintiﬀ,

                 – against –                                   OPINION & ORDER

COLUMBIA UNIVERSITY and                                         No. 19 Civ. 5357 (ER)
TRUSTEES OF COLUMBIA
UNIVERSITY,

                               Defendants.


Ramos, D.J.:

         Plaintiff John Doe (“Doe”) brings this action against Columbia University and its

Trustees (“Columbia”) alleging that they breached an implied contract by improperly denying

him a master’s degree. Doc. 22 ¶ 38. This contract was allegedly breached when Columbia

expelled him from campus without following the applicable procedures and standards of

discipline. Doc. 22 ¶¶ 16, 17, 22, 24; Doc. 23, 2–4. On September 25, 2019, Columbia moved

to dismiss the complaint for failure to state a claim upon which relief can be granted. Doc. 19.

         For the reasons stated below, Columbia’s motion to dismiss is GRANTED.1

    I.   BACKGROUND

            A. Factual Background

         Doe is a Chinese citizen and former student in Columbia’s one-and-a-half-year-long

graduate program in the School of Professional Studies. Doc. 22 ¶¶ 2, 10. Doe submitted his




1
  Pending before the Court is also Doe’s motion to proceed anonymously. Doc. 5. Because the motion to dismiss
has been granted, this motion is dismissed as moot.
application through a Chinese agency “authorized”2 by the school. Id. ¶ 9. He maintains that all

of his application documents were true and correct. Id. In 2017, Columbia accepted Doe into

the program. Id. at 10. After his enrollment, Doe paid his tuition in full, completed all

coursework, and maintained a GPA of 3.30. Id. He was set to receive a master’s degree in

December 2018. Id.

        On September 4, 2018, Doe received an email from Columbia stating that he had been

involved in “[d]ishonesty,” a prohibited behavior under the Student Conduct and Community

Standards (“Community Standards”). Id. ¶ 13. “Dishonesty” is listed as an academic violation

under the Community Standards and the “conferral of any degree or granting of any certificate

are strictly subject to the disciplinary powers of the University.” Doc. 21-2, 1. Columbia is

“vested with authority” over this process. Id. The email stated that a disciplinary hearing would

be held to discuss the matter on Thursday, September 13, 2018 at 10:00 am via “Zoom,” a web-

based video conference platform. Doc. 21-1. Columbia told Doe that his application contained

false materials, including another student’s documents. Id. The email further stated, “Your file

includes a transcript submitted with your application . . . and the application prompt confirming

the accuracy of all admissions materials.” Id. Doe was then permitted to submit a written

statement to clarify the allegations. Id. Doe asserts that he is still unaware of which admissions

materials were allegedly false, or whether the agency had put any false materials into his

application. Doc. 22 ¶¶ 16–17.

        Doe was expelled from Columbia on the same day of the disciplinary hearing. Id. ¶ 19.

Doe appealed the expulsion and, according to Doe, Columbia vacated its decision, allowing Doe

to continue his studies. Id. ¶ 21. On November 19, 2018, weeks before Doe was to graduate,


2
  According to the Amended Complaint, the agency was “in the charge of a dean of the school of Professional
Studies.” Doc. 22 ¶ 9.

                                                       2
Columbia issued a second letter expelling him. Id. ¶ 22. Doe argues that Columbia did not give

him notice and did not conduct a hearing before issuing the second letter. Id. Doe also alleges

that Columbia expelled him and numerous other international students “to cut costs and

expenses.” Id. ¶¶ 24, 26. Doe contends that Columbia was facing an unrelated $60 million

lawsuit involving an allegation that one of its deans coerced a female student into sex.3 Id. ¶ 25.

Doe claims that by expelling international students, Columbia was able to keep the tuition that

had already been paid and avoid expenses without fear of being sued since the students’ visas

had expired. Id. ¶¶ 26–28.

         Columbia’s disciplinary process begins when a report is electronically filed with the

Student Conduct and Community Standards Board (the “Board”). Doc. 21-2. Through this

process, Columbia “investigate[s] and respond[s] to allegations of behavioral or academic

misconduct” for “any activity that occurs on or off-campus that impinges on the rights of other

students and community members.” Id. After receiving a report, the Board determines whether

disciplinary action is appropriate. Id. If the Board determines that a disciplinary hearing is

necessary, the student will receive notice via his or her university email with the hearing

information. Id. To prepare for the hearing, a student is instructed to schedule a review of his or

her file and prepare a written statement describing his or her perspective of the allegations. Id.

The Community Standards provide, “During the file review, the student will receive an overview

of the Dean’s Discipline process, and will then be permitted to review his/her file.” Id.

         During the disciplinary hearing, the student is presented with information pertaining to

the allegation by at least two hearing officers. Id. If a student is found responsible for a



3
 Doe references Doe v. The Trustees of Columbia University, No. 1:18-cv-07831-PAC, a case pending in this
District filed against Columbia and its Trustees. As that Complaint makes clear, the Defendant in that case is the
Dean of the School of General Studies, not the School of Professional Studies.

                                                          3
violation, a sanction will be issued, and the student will be notified within ten business days. Id.

Sanctions include but are not limited to expulsion and “other sanctions that [the Board]

determine[s] to be appropriate.” Id. Under the Community Standards, Columbia has the

authority to expel a student who has “violated the policy” and “is not in good disciplinary

standing.” Id.

        A student may appeal any sanction imposed. Id. The appellate officer may affirm the

sanction, revise the sanction, or return the matter for further consideration. Id. He or she will

notify the student in writing of the decision “at his/her earliest convenience.” Id. The

Community Standards do not provide a student with the right to notice or another hearing

following an appeal request. Id.

            B. Procedural History

        Doe filed the instant suit on June 7, 2019. Doc. 1. He brings six causes of action: (1)

breach of contract; (2) breach of covenant of good faith and fair dealing; (3) arbitrary expulsion;

(4) unjust enrichment; (5) equitable estoppel; and (6) declaratory judgment. Doc. 22 ¶¶ 34–74.

On September 25, 2019, Columbia moved to dismiss Doe’s complaint for failure to state a claim

upon which relief can be granted. Doc. 19. On October 16, 2019, Doe filed an amended

complaint. Doc. 22. Columbia subsequently filed a letter requesting that its motion be deemed

as against the amended complaint. Doc. 24. The Court granted this request. Doc. 25.

 II.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the



                                                   4
reasonable inference that the defendant is liable for the misconduct alleged.” Id. Although a

plaintiff must allege sufficient facts to show “more than a sheer possibility that a defendant has

acted unlawfully,” id., “a complaint . . . does not need detailed factual allegations” to survive a

motion to dismiss, Twombly, 550 U.S. at 555.

       The question on a motion to dismiss “is not whether a plaintiff will ultimately prevail but

whether the claimant is entitled to offer evidence to support the claims.” Sikhs for Justice v.

Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town of Darien,

56 F.3d 375, 378 (2d Cir. 1995)). “[T]he purpose of Federal Rule of Civil Procedure 12(b)(6) is

to test, in a streamlined fashion, the formal sufficiency of the plaintiff’s statement of a claim for

relief without resolving a contest regarding its substantive merits” or “weigh[ing] the evidence

that might be offered to support it.” Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal

quotation marks and citations omitted).

       Consequently, when ruling on a motion to dismiss pursuant to Rule 12(b)(6), the court

accepts all plausible and nonconclusory factual allegations in the complaint as true and draws all

reasonable inferences in the plaintiff’s favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014);

see also Twombly, 550 U.S. at 556 (“[A] well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable . . . .”). “For purposes of this rule, the

complaint is deemed to include any written instrument attached to it as an exhibit or any

statements or documents incorporated in it by reference.” Chambers v. Time Warner, Inc., 282

F.3d 147, 152 (2d Cir. 2002) (internal quotation marks omitted).




                                                  5
III.      DISCUSSION

          Columbia makes two arguments in the instant motion. First, Columbia asserts that all of

Doe’s claims are time-barred because any challenges to a university decision must have been

brought within four months pursuant to New York Civil Practice Law and Rules (“C.P.L.R.”)

Article 78, which he failed to do. Doc. 20, 1. Next, Columbia argues that even if the claims are

not time-barred pursuant to Article 78’s four-month statute of limitations, Doe’s complaint fails

to state any claim upon which relief can be granted. Id. at 2. Doe argues that his claims are not

time-barred because the six-year statute of limitations for breach of contract claims applies. Doc

23, 14.

             A. Article 78

          Under New York law, Article 78 proceedings “are typically the avenue for parties

challenging administrative actions by governmental agencies or by the decisionmaking [sic]

bodies of private entities.” Gally v. Columbia Univ., 22 F. Supp. 2d 199, 205 (S.D.N.Y. 1998).

Entities subject to Article 78 include both public and private universities. N.Y. C.P.L.R. §

7802(a) (McKinney); see also Karlen v. New York Univ., No. 78 Civ. 3416 (GLG), 1980 WL

240, at *2 (S.D.N.Y. Sept. 17, 1980) (finding that Article 78 applies to private institutions, and

that a university is a “body or officer” whose actions may be reviewed thereunder). Challenges

brought under Article 78 are subject to a four-month statute of limitations. N.Y. C.P.L.R. § 217

(McKinney).

          New York courts have generally found that with regard to Article 78 challenges to a

university’s decision, “courts must defer to the university’s effort to substantially observe the

rules, regulations, and procedures it has announced in advance, and will disturb their decisions

only if their actions are arbitrary, irrational, or in bad faith.” Rosenthal v. New York Univ., 482



                                                  6
F. App’x. 609, 612 (2d Cir. 2012); see also Matter of Susan M. v. New York Law Sch., 76 N.Y.2d

241, 246 (1990) (same). The court must do so because “decisions of educational institutions

involve the exercise of subjective professional judgment,” and thus, “public policy compels a

restraint which removes such determinations from judicial scrutiny.” Gertler v. Goodgold, 107

A.D.2d 481, 485, aff'd, 66 N.Y.2d 946, (N.Y. App. Div. 1st Dep’t 1985); see also Maas v.

Cornell Univ., 94 N.Y.2d 87, 92 (1999) (“[T]he administrative decisions of educational

institutions involve the exercise of highly specialized professional judgment and these

institutions are, for the most part, better suited to make relatively final decisions concerning

wholly internal matters.”) (internal citation omitted).

       A variety of actions challenging academic decisions made by private educational

institutions have been limited to Article 78: grading disputes, dismissals, expulsions,

suspensions, and decisions regarding whether a student has fulfilled the requirements for

graduation. Ansari v. New York Univ., No. 96 Civ. 5280(MBM), 1997 WL 257473, at *2

(S.D.N.Y May 16, 1997). While claims challenging these decisions have often been “couched in

terms of ‘contract’ and ‘tort’ to avoid the applicable statutes of limitations,” courts have been

careful to dismiss them as time-barred under Article 78’s four-month statute of limitations where

appropriate. See Demas v. Levitsky, 291 A.D.2d 653, 660 (N.Y. App. Div. 3d Dep’t 2002)

(dismissing plaintiff’s claims because they challenged Cornell’s academic and administrative

decision to reject plaintiff’s administrative charges against university professor, which could

only be reviewed in an Article 78 proceeding); see also Padiyar v. Albert Einstein Coll. of Med.

of Yeshiva Univ., 73 A.D.3d 634, 635 (N.Y. App. Div. 1st Dep’t 2010) (finding that while

plaintiff’s complaint was “couched in terms of unlawful discrimination and breach of contract,”




                                                  7
it was actually a challenge to the university’s academic and administrative decisions, thus

making it subject to Article 78’s statute of limitations).

       Here, Doe argues that this is not a case seeking judicial review of a school’s assessment

of academic performance, and therefore it is not a case that must be brought in an Article 78

proceeding. Doc. 23, 14. Doe further asserts that neither the court nor the jury would review

“any educational decisions of the sort which should be left to educators.” Id. The Court finds

that Doe’s claims for breach of contract, breach of implied covenant of good faith and fair

dealing, and unjust enrichment are contractual in nature and cannot be brought in an Article 78

proceeding. See Sarwar v. New York Coll. Of Osteopathic Med. Of New York Inst. Of Tech., 150

A.D.3d 913, 914 (N.Y. App. Div. 2d Dep’t 2017) (affirming New York Supreme Court’s

decision to not convert plaintiff’s action, alleging breach of contract and unjust enrichment

claims, into an Article 78 proceeding).

       However, Doe’s claims for arbitrary expulsion, equitable estoppel, and declaratory

judgment are not contractual in nature. Pursuant to these claims, Doe requests that: (1) the

outcome and findings made by Columbia regarding the decision to expel Doe for dishonesty be

reversed; (2) Doe’s reputation be restored; (3) Doe’s disciplinary record be expunged; (4) the

record of Doe’s expulsion from Columbia University be removed from his education file; (5) the

action of Columbia in expelling Doe and barring him from the campus be nullified; and (6) Doe

be immediately reinstated to Columbia and be awarded a master’s degree. Doc. 22 ¶ 74. The

requested relief would require the Court to overturn academic decisions that Columbia made

pursuant to its authority, and thus is subject to Article 78’s four-month statute of limitations. See

Padiyar, 73 A.D.3d at 635.




                                                  8
           Columbia claims that Doe submitted false information in his application for admission to

Columbia and, because of this, was responsible for “dishonesty” under Columbia’s Community

Standards. Doc. 20, 2–3. “Dishonesty” is listed as an academic violation and the “conferral of

any degree or the granting of any certificate are strictly subject to the disciplinary powers of the

University.” Doc. 21-2, 1–2. Under these same Community Standards, Columbia is “vested

with authority” over this process. Id. at 1. This authority includes the ability to expel a student

who has “violated the policy” and “is not in good disciplinary standing.” Id. at 14. To overturn

Columbia’s decision as a professional educator would be improper because an institution such as

Columbia is “better suited to make relatively final decisions concerning wholly internal matters.”

See Maas, 94 N.Y.2d at 92 (citing Matter of Olsson v. Board of Higher Educ., 49 N.Y.2d 408,

413 (1980)). Since Columbia’s authority to expel a student based on an academic violation is

clearly stated, Doe’s claim that Columbia’s decision to deny him a degree was based on purely

financial considerations is merely an attempt to couch this challenge in terms of “contract” to

avoid Article 78’s statute of limitations.4 Doc. 22 ¶ 24; see Demas, 291 A.D.2d at 660.

          Columbia expelled Doe on September 13, 2018 and affirmed its decision on November

19, 2018. Doc. 22 ¶¶ 13–19, 22–23. Doe filed his complaint on June 7, 2019, nearly eight

months after Columbia affirmed its decision. Doc. 1. Since Doe is challenging Columbia’s

academic decision, which should have been brought under Article 78, Doe’s claims for arbitrary

expulsion, equitable estoppel, and declaratory judgment are barred under Article 78’s four-month

statute of limitations. The Court therefore dismisses Doe’s third, fifth, and sixth causes of

action.




4
    In any event, these allegations are completely conclusory.

                                                           9
           B. Breach of Contract

       Doe argues that he has a viable breach of contract claim by alleging specific promises

made by Columbia in its Community Standards. Doc. 22 ¶ 42. Columbia states that Doe is

unable to bring a breach of contract claim because he should have brought an Article 78

proceeding. Doc. 20, 8. Article 78 proceedings are not the appropriate mechanism for enforcing

private contractual rights. See Ward v. New York Univ., No. 99 Civ. 8733(RCC), 2000 WL

1448641, at *7 (S.D.N.Y. Sept. 28, 2000). However, even if the breach of contract claim is

proper, Columbia argues that it fails since Doe does not dispute that his application to Columbia

contained false information. Doc. 20, 10. Additionally, if the claim does not fail on this basis

alone, Columbia argues that the claim is not viable because Doe fails to make specific, non-

conclusory allegations regarding how Columbia failed to comply with its disciplinary

procedures. Id.

       An implied contract arises between a student and university promising that, “if the

student complies with the terms prescribed by the university, he will obtain the degree he seeks.”

Nungesser v. Columbia Univ., 244 F. Supp. 3d 345, 372 (S.D.N.Y. 2017) (quoting Vought v.

Teachers Coll., Columbia Univ., 127 A.D.2d 654, 654 (N.Y. App. Div. 2d Dep’t 1987)). The

terms of the implied contract are “contained in the university’s bulletins, circulars and

regulations made available to the student.” Papelino v. Albany College of Pharmacy of Union

University, 633 F.3d 81, 93 (2d Cir. 2011) (quoting Vought, 127 A.D.2d at 654); Tedeschi v.

Wagner Coll., 49 N.Y.2d 652, 660 (1980) (“[W]hen a university has adopted a rule or guideline

establishing the procedure to be followed in relation to suspension or expulsion that procedure

must be substantially observed.”).




                                                 10
        A plaintiff may assert a cause of action for breach of contract against a university in

certain circumstances. Habitzreuther v. Cornell Univ., No. 14 Civ. 1229 (GLS/TWD), 2015 WL

5023719, at *4 (N.D.N.Y. Aug. 25, 2015). To do so, a plaintiff must identify: (1) a specific

contract, (2) specified services offered or promises made, and (3) the university’s failure to

provide those services or keep those promises. See id. (citing Paladino v. Adelphi Univ., 89

A.D.2d 85, 92 (N.Y. App. Div. 2d Dep’t 1982)); see also Ansari, 1997 WL 257473, at *3 (noting

viable contract action exists when university was to provide specified services but failed to meet

its obligation).

        While a university is required to “act in good faith in its dealing with its students,” the

students must “fulfill [their] end of the bargain by satisfying the university’s academic

requirements and complying with its procedures.” Papelino, 633 F.3d at 93. When students do

not fulfill their end of the bargain, “a school has the authority to rescind a student’s admission

from the school, even after course work has begun or been completed, where there were material

misrepresentations or omissions in the student’s application.” Salvador v. Touro Coll., 139

A.D.3d 1, 7 (N.Y. App. Div. 1st Dep’t 2016) (citing Matter of Powers v. St. John’s Univ. Sch. of

Law, 25 N.Y.3d 210, 217 (2015)).

        Columbia erroneously contends that Doe’s claim must fail because he does not dispute

that his application contained false materials. Doe clearly disputes this allegation. He

specifically asserts that all of the application documents submitted to the agency were “true and

correct.” Doc. 22 ¶¶ 9, 16. Even today, he states that he is “unaware of which admissions

material was alleged by Columbia University to be false, or whether the agency had put any false

materials in [his] admission documents.” Id. ¶ 17. Doe states that he “should not be held liable

for the wrongs done by [Columbia]’s own agency.” Id. ¶ 18.



                                                  11
       Doe also sufficiently identifies the existence of a contract. In 2017, he applied and was

admitted into Columbia’s one-and-a-half-year-long graduate program in the School of

Professional Studies. Doc. 22 ¶ 10. Doe joined the program in the fall of 2017 and expected to

receive his master’s degree upon successful completion of all course work in December 2018.

Id. Doe asserts that he has paid tuition in full, substantially completed all coursework, and

maintained a 3.30 GPA. Id. The terms of this contract are contained in Columbia’s Community

Standards as discussed above. See Papelino, 633 F.3d at 93.

       Doe identifies “specific procedures” that Columbia allegedly failed to follow, including

that: (1) the notice for the September 13, 2018 hearing did not include a summary of the

allegations against him; (2) the hearing was held over the telephone; (3) before issuing the

second letter of decision to expel him on November 19, 2018, Columbia did not serve any prior

notice and did not conduct a hearing; (4) the sanction of expulsion is excessive since Columbia

was unable to show how he was dishonest; and (5) Columbia took his money, wasted his time for

one-and-a-half years, and refused to award him the promised degree. Doc. 23, 10.

       The Court agrees with Columbia’s contention that the claim is not viable because Doe

fails to make specific, non-conclusory allegations regarding how Columbia failed to comply with

its disciplinary procedures. Doc. 20 ¶ 19. As stated in Ward, “a viable contract action exists

where the school was to ‘provide for certain specified services . . . and the school failed to meet

its obligation.’” 2000 WL 1448641, at *3. The Ward plaintiff defined numerous “general policy

statements” and “broad and unspecified procedures and guidelines” in the university’s policy as

the “specific services which were promised but not provided.” Id. at *4.

       For example, the plaintiff asserted that defendant promised to “provide a great learning

environment for adult students,” among other promises. Id. The court found that the “promised



                                                 12
services” were merely broad pronouncements of the university’s compliance with anti-

discrimination laws, promising equitable treatment of all students. Id. Thus, the plaintiff did not

sufficiently allege a basis for a breach of contract claim. Id.

        In cases finding a viable breach of contract action, “the services identified were

specifically designated and discrete promises,” such as the provision of a designated number of

hours of instruction, state of the art facilities, or supervision by field supervisors. Id.; see, e.g.,

Clarke v. Trs. of Columbia Univ. of City of New York, No. 95 Civ. 10627 (PKL), 1996 WL

609271, at *1 (S.D.N.Y. Oct. 23, 1996) (field supervisor); Ansari, 1997 WL 257473, at *3

(designated number of hours of instruction). Such is not the case here.

        Here, Doe argues that in expelling him, Columbia failed to comply with “specific rules

and procedures.” Doc. 23, 10. The record before the Court clearly establishes that Columbia

followed its procedures. Columbia provided a summary of the allegations against Doe in its

September 4, 2018 letter when it stated, “Student Conduct and Community Standards has

received a report . . . regarding your alleged involvement in the following prohibited behavior:

Dishonesty.” Doc. 21-1 (internal citation omitted). The notice continues, “Specifically, it is

alleged that false information was submitted within your application for admission to Columbia

University.” Id. Doe asserts that by failing to mention the exact admissions materials that were

purportedly false, Columbia deprived him of the opportunity to prepare for the hearing. Doc. 23,

10.

        However, the September 4 letter clearly mentioned the “transcript submitted with [Doe’s]

application” and the application prompt “confirming the accuracy of all admissions materials.”

Doc. 21-1. Furthermore, the Community Standards did not require Columbia to hold an in-




                                                   13
person hearing. Doc. 21-2. Columbia made Doe aware that a hearing would be held via web

conference in its September 4, 2018 letter. Doc. 21-1.

       Doe next characterizes Columbia’s November 19, 2018 letter as a “second letter

decision.” Doc. 23, 10. Doe asserts that he was not provided notice and did not receive a

hearing prior to the second decision. Id. Doe’s characterization is incorrect. After being

informed of his expulsion on the afternoon of September 13, 2018, Doe timely initiated an

appeal. Doc. 21-4. The Board provides that an appellate officer may respond to an appeal

request “at his/her earliest convenience.” Doc. 21-2, 16. The Board does not provide a student

with the right to notice or another hearing following an appeal request. See generally id. The

appellate officer issued his decision in the November 19th letter. Doc. 21-5.

       Doe received a prompt requiring him to confirm the accuracy of all his admission

materials at the time he applied to Columbia. See also Matter of Powers, 25 N.Y.3d at 213

(affirming in Article 78 proceeding that decision to expel did not warrant judicial intervention

where university discovered material misrepresentations and omissions in student’s application).

“Given [] notice [to plaintiff] and the school’s unquestionable interest in ensuring the integrity of

the future [professionals] under its tutelage, the penalty of rescission was not excessive.” Id. In

sum, Columbia did not improperly take Doe’s money, waste his time, or expel him; it properly

refused him a degree. Therefore, Doe’s claim for breach of contract is dismissed.

           C. Breach of the Implied Covenant of Good Faith and Fair Dealing

       Doe’s claim for breach of the implied covenant of good faith and fair dealing is

redundant. When a claim for breach of the implied covenant of good faith and fair dealing arises

out of the same facts as a breach of implied contract claim, “New York law does not permit such

claims to proceed where a breach of contract claim is also pled.” Larson v. Eney, No. 08 Civ.



                                                 14
3513(DC), 2009 WL 321256, at *10 (S.D.N.Y. Feb. 10, 2009); see also Harris v. Provident Life

& Acc. Ins. Co., 310 F.3d 73, 81 (2d Cir. 2002) (same).

        Here, Doe’s claim merely restates the same allegations as contained in the breach of

contract claim. He “repeats and realleges each and every allegation” set forth in the breach of

contract claim “as if fully set forth herein.” Doc. 22 ¶ 47. Furthermore, Doe alleges he is

entitled to recover damages for a breach of the implied covenant of good faith and fair dealing

due to Columbia’s “breach of the . . . implied contractual obligations described above.” Id. ¶ 51.

Therefore, this claim must also be dismissed.

           D. Unjust Enrichment

        Finally, Doe does not have a viable claim for unjust enrichment. “There can be no unjust

enrichment claim where defendant had the right to act as it did pursuant to a contract between the

parties.” Horowitz v. New York Blood Ctr., Inc., No. 100382/03, 2003 WL 22287468, at *4

(N.Y. Sup. Ct. N.Y. Cty. 2002) (internal citation omitted); see also Onanuga v. Pfizer, Inc., No.

03 Civ. 5405(CM)(GAY.), 2004 WL 601689, *at 4 (S.D.N.Y. 2004) (stating that existence of

valid contract ordinarily precludes recovery in quasi-contract for events arising out of same

subject matter).

        Doe’s unjust enrichment claim merely restates the same allegations as in the breach of

contract claim. As discussed above, Columbia abided the procedures set forth in its Community

Standards, which established the terms of the implied contract between Doe and Columbia.

Since Columbia had the right to act as it did pursuant to its implied contract with Doe, the unjust

enrichment claim cannot stand. Therefore, Doe’s unjust enrichment claim must be dismissed as

well.




                                                15
IV.      CONCLUSION

         For the reasons set forth above, the Court GRANTS Columbia’s motion to dismiss as to

all counts. As mentioned above, Doe’s motion to proceed anonymously is dismissed as moot.

The Clerk of Court is respectfully directed to terminate the motions, Docs. 5, 19, and to close the

case.

         It is SO ORDERED.

Dated:     March 31, 2020
           New York, New York

                                                             ______________________
                                                             Edgardo Ramos, U.S.D.J




                                                16
